DETAILED ACTION
This is a non-final Office action for Application 17/702,613 filed 03/23/2022.

Status of Claims
Claims 1-16 are pending;
Claims 1-16 are original;
Claims 1-16 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted 06/15/2022 have been considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features "a pin" (claim 6, lines 1 and 2) and "a rotational axis of the lever is eccentric relative to a periphery of the cam surface" (claim 7, lines 1 and 2) must be shown or the feature(s) cancelled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "322" (paragraph 0054, line 2); "352" (paragraph 0056, line 3); "397" (paragraph 0060, line 3); "497" (paragraph 0068, line 2).
The drawings are objected to because of the following informalities:
Figure 7 – The reference line for the reference number "318" is missing.
Figure 8 – The reference number "393" appears to be --383--.
Figure 9 – There are three different elements designated with the reference number "372."  As best understood, the uppermost "372" appears to be correct, the middle "372" appears to be --352--, and the lowermost "372" appears to be --397--.
Figure 12 – There are two different elements designated with the reference number "460."  
Figures 12 and 13 – There are two different elements designated with the reference number "472."  As best understood, the reference number "472" in Figure 13 appears to be --497--.
Figure 15 – The reference number "560" is not in the specification.
Figure 16 – The reference number "588" appears to be --583--.
Figure 16 – The reference number "569" appears to be --564--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0053, line 1, as best understood, there is no "FIG. 10" in the drawings.  There are FIG. 10A and FIG. 10B.  Therefore, the reference "FIGS. 7-10" appears to be incorrect.
Paragraphs 0065 (line 8) and Paragraph 0067 (lines 7 and 9), the reference number "460" is applied to designate two different elements.
Paragraph 0070, line 11, "570 disposed" appears to be --571 disposed--.
Paragraph 0072, line 2, "339, 340" appears to be --539, 540--.
Appropriate correction is required.


The abstract is objected to because of the following informalities:
Line 1, the language "a bracket assembly" is recited twice.  It is not clear as to whether or not the same bracket assembly is being referred to.
Lines 3 and 4, "the first plate and second plate" appears to be --the first and second plates--.  See line 4.
Appropriate correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 13, 14, and 16 are objected to because of the following informalities:
Claim 1, line 5, "the first plate and second plate" appears to be --the first and second plates--.  See claim 1, line 6.
Claim 13, line 2, it is not understood as to why the limitation "a second end" is used when the language "a first end" was not previously recited in claim 1 or claim 13.  Note that the term "the second end" is recited in claim 14.
Claim 14, line 5, "engaging the beam with the first plate" appears to be --engaging the beam with the first and second plates--.  See claim 1, line 5.  Alternatively, the applicant may claim one step for each of the first and second plates in claim 1.
Claim 16, line 3, "engaging the beam with the second plate" appears to be --engaging the beam with the first and second plates--.  See claim 1, line 5.  Alternatively, the applicant may claim one step for each of the first and second plates in claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation "a bracket assembly" is recited twice in the claim (i.e., in lines 1 and 2).  As such, it is not clear as to whether the limitation "a bracket assembly" in line 1 and the limitation "a bracket assembly" in line 2 refer to the same bracket assembly or different bracket assemblies.  The applicant is reminded that the limitation "a bracket assembly" in line 1 is functionally recited as a functional element that is not a required structure within the scope of claim 1 whereas the limitation "a bracket assembly" in line 2 is positively recited as a required structure within the scope of claim 1.  The applicant is advised to clarify the instant limitations.  Appropriate correction is required.
Regarding claim 9, the limitation "a hanger member of the first plate" in line 2 is indefinite because, as best understood, the "hanger member" (378) is not a structural component of the "first plate" (323) based on the disclosure.  As shown in Figure 7, the "hanger member" (378) simply extends from the first end (324) of the "first plate" (323).  Also, the specification states that "the hanger member 378 may include a free end 385 and a secured end 386, which is integrally formed with the first end 324 of the first plate 323" (paragraph 0061, lines 8-10).  The applicant is advised to clarify the instant limitation.  Appropriate correction is required.
Regarding claim 10, the limitations "a first parallel wall" and "a second parallel wall" in line 2 are indefinite because it is not clear as to which recited structure each of the "first parallel wall" and the "second parallel wall" is parallel to.  The applicant is advised to clarify the instant limitations.  Appropriate correction is required.
Regarding claim 10, there is insufficient antecedent basis for the limitation "the hanger openings" (line 6) in the claim.  As best understood, there is only one hanger opening recited in line 3, i.e., "a hanger opening."  Does claim 10 recite one hanger opening, i.e., "a hanger opening" in line 3, wherein the hanger opening "is formed through each of the first parallel wall and the second parallel wall" in lines 3 and 4?  Or does the applicant intend to claim two hanger openings, wherein the two hanger openings include a first hanger opening and a second hanger opening, wherein the first hanger opening is formed through the first parallel wall and the second hanger opening is formed through the second parallel wall?  The applicant is advised to clarify the instant limitations.  Appropriate correction is required. 
Claims 2-8 and 11-16 are rejected as being dependent from a rejected claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 13, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silcox et al. (US 8,413,734 B2), hereinafter Silcox.
Regarding claim 1, Silcox discloses a method for using a bracket assembly (308, fig 4) comprising: providing a bracket assembly (308, fig 4) comprising a first plate (404, fig 4), a second plate (406, fig 4) rotatable relative to the first plate (col 6, lines 58 and 59), and a lever assembly (408, fig 4), the lever assembly comprising a rod (410, fig 4) and a lever (418, fig 4); engaging a beam (202, fig 5b) with the first plate and second plate; and actuating the lever to decrease a space between the first and second plates to make the bracket assembly more secured with the beam (see Figures 5a and 5b, see col 7, lines 45-67, col 8, lines 1-4).




    PNG
    media_image1.png
    724
    1076
    media_image1.png
    Greyscale










Regarding claim 13, wherein the beam comprises a flange (2021, fig 5b, see annotation, the bottom flange of the beam 202), a web (2022, fig 5b, see annotation, the middle web of the beam 202) extending perpendicularly from the flange, and a rim (2023, fig 5b, the top rim of the beam 202), and wherein a second end (402, fig 4) of the first plate is positioned atop the rim (see Figures 4 and 5b).

    PNG
    media_image2.png
    481
    738
    media_image2.png
    Greyscale



[AltContent: textbox (2023 – Rim)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2022 – Web)]

[AltContent: arrow][AltContent: textbox (2021 – Flange)]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Feenstra (US 9,004,422 B2) in view of Silcox et al.                  (US 8,413,734 B2), hereinafter Silcox.
Regarding claim 1, Feenstra discloses a method for using a bracket assembly (200, fig 10) comprising: providing a bracket assembly (200, fig 10) comprising a first plate (212, 214, fig 11a), a second plate (220, fig 12a) movable relative to the first plate (see Figure 10, see col 6, lines 12-25), and a fastening assembly (218, fig 10); engaging a beam (14, fig 1) with the first plate and second plate (see Figures 1 and 10, see col 6, lines 12-25); and actuating the fastening assembly to decrease a space between the first and second plates to make the bracket assembly more secured with the beam (see Figures 1 and 10, see col 6, lines 12-25).







    PNG
    media_image3.png
    438
    635
    media_image3.png
    Greyscale




[AltContent: connector][AltContent: connector][AltContent: textbox (143 – Rim)][AltContent: connector][AltContent: textbox (14b – Second Side)][AltContent: textbox (14a – First Side)][AltContent: arrow][AltContent: arrow][AltContent: textbox (141 – Flange)]


[AltContent: textbox (142 – Web)]





    PNG
    media_image4.png
    513
    747
    media_image4.png
    Greyscale


[AltContent: textbox (200 – Bracket Assembly)][AltContent: connector]



[AltContent: textbox (210a – Bolt)][AltContent: connector][AltContent: connector][AltContent: textbox (210b – Wing Nut)]





[AltContent: connector][AltContent: connector][AltContent: textbox (212a – First End)]
    PNG
    media_image5.png
    414
    253
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    424
    229
    media_image6.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: textbox (238a – Free End)]
[AltContent: textbox (234a – Nut)]



[AltContent: connector]
[AltContent: textbox (214a – Interior Surface)]
[AltContent: textbox (214a – Second End)]


Feenstra does not disclose the method, (1) wherein the second plate is rotatable relative to the first plate, (2) the fastening assembly is a lever assembly, the lever assembly comprising a rod and a lever; actuating the lever to decrease a space between the first and second plates to make the bracket assembly more secured with the beam.
With respect to the missing limitations (1) above, Silcox teaches a method for using a bracket assembly (308, fig 4) comprising: providing a bracket assembly (308, fig 4) comprising a first plate (404, fig 4), and a second plate (406, fig 4) rotatable relative to the first plate (see Figures 5a and 5b, see col 6, lines 54-61); wherein: the first plate defines a first end (402, fig 4) and a second end (428, fig 4); a plate opening (422, fig 4) is formed through the first plate between the first end and the second end (see Figure 4); the second plate defines a first plate end (430, fig 4) extending through the plate opening (see Figures 5a and 5b, see col 6, lines 54-61); and the second plate is rotatable relative to the first plate at the plate opening (see Figures 5a and 5b, see col 6, lines 54-61). 


    PNG
    media_image1.png
    724
    1076
    media_image1.png
    Greyscale










Feenstra and Silcox are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the angularly extending portion (Feenstra: 212, fig 11a) of the first plate (Feenstra: 212, 214, fig 11a) with a plate opening (Silcox: 422, fig 4) between the first end (Feenstra: 212a, fig 11a, see annotation, the upper end of the angularly extending portion 212 of the first plate 212, 214) of the first plate and the second end (Feenstra: 214a, fig 11a, see annotation, the lower end of the vertical portion 214 of the first plate 212, 214) of the first plate and to reconfigure the first plate end (Feenstra: 230, fig 12a) of the second plate (Feenstra: 220, fig 12a) to extend through the plate opening (Silcox: see Figures 5a and 5b, see col 6, lines 54-61), such that the second plate is rotatable relative to the first plate at the plate opening (Silcox: see Figures 5a and 5b, see col 6, lines 54-61), as taught by Silcox.  The motivation would have been to allow the second plate to easily align with the first plate to facilitate convenient assembly of the threaded fastener through the first and second plates.
With respect to the missing limitations (2) above, Silcox teaches a method of using a bracket assembly (608, fig 8) comprising: providing a bracket assembly (608, fig 8) comprising a first plate (706, fig 8), a second plate (704, fig 8) movable relative to the first plate (col 11, lines 16-25), and a lever assembly (708, fig 8), the lever assembly comprising a rod (710, fig 8) and a lever (714, fig 8); engaging a beam (202, fig 6) with the first plate and second plate (see Figure 6); and actuating the lever to decrease a space between the first and second plates to make the bracket assembly more secured with the beam (see Figure 6, see col 11, lines 16-25); wherein: the rod is threaded to the first plate (col 11, lines 6-12); and the lever is in contact with the second plate (see Figure 7).








    PNG
    media_image7.png
    772
    610
    media_image7.png
    Greyscale



[AltContent: textbox (710a – First Rod End)]
[AltContent: textbox (714a – Free End)][AltContent: connector]


[AltContent: connector]




Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the fastening assembly (Feenstra: 218, fig 10) as a lever assembly (Silcox: 708, fig 8) comprising a rod (Silcox: 710, fig 8) and a lever (Silcox: 714, fig 8) and to rearrange the nut (Feenstra: 234a, fig 12a, see annotation, the protruding nut attached to the vertical portion 233 of the second plate 220) on the interior surface (Feenstra: 214a, fig 11a, see annotation, the inner surface of the first plate 212, 214) of the first plate, such that the rod is threaded to the first plate (Silcox: col 11, lines 6-12; Feenstra: col 6, lines 12-18), the lever is in contact with the second plate (Silcox: see Figure 7), and actuating the lever to decrease a space between the first and second plates to make the bracket assembly more secured with the beam (Silcox: see Figure 6, see col 11, lines 16-25), as taught by Silcox.  The motivation would have been to facilitate easy actuation of the fastening assembly by pulling or pushing a lever, thereby allowing easy use of the bracket assembly.  Therefore, it would have been obvious to combine Feenstra and Silcox to obtain the invention as specified in claim 1.
Accordingly, Feenstra, as modified by Silcox with respect to claim 1, teaches a method for using a bracket assembly (Feenstra: 200, fig 10) comprising: providing a bracket assembly (Feenstra: 200, fig 10) comprising a first plate (Feenstra: 212, 214, fig 11a), a second plate (Feenstra: 220, fig 12a) rotatable relative to the first plate (Silcox: see Figures 5a and 5b, see col 6, lines 54-61), and a lever assembly (Feenstra: 218, fig 10, as modified by, Silcox: 708, fig 8), the lever assembly comprising a rod (Silcox: 710, fig 8) and a lever (Silcox: 714, fig 8); engaging a beam (Feenstra: 14, fig 1) with the first plate and second plate (Feenstra: see Figures 1 and 10, see col 6, lines 12-25; Silcox: see Figure 6, see col 11, lines 16-25); and actuating the lever to decrease a space between the first and second plates to make the bracket assembly more secured with the beam (Silcox: see Figure 6, see col 11, lines 16-25).
Regarding claim 2, wherein actuating the lever comprising rotating a free end (Silcox: 714a, fig 8, see annotation, the distal free end of the lever 714) of the lever to move the rod towards the second plate and to push the second plate towards the first plate (Silcox: see Figures 6 and 8, see col 11, lines 16-25).
Regarding claim 3, wherein pushing the second plate towards the first plate comprises rotating the second plate relative to the first plate (Silcox: see Figures 6 and 8, see col 11, lines 16-25; Silcox: see Figures 5a and 5b, see col 6, lines 54-61).

Regarding claim 4, wherein: the first plate defines a first end (Feenstra: 212a, fig 11a, see annotation, the upper end of the angularly extending portion 212 of the first plate 212, 214) and a second end (Feenstra: 214a, fig 11a, see annotation, the lower end of the vertical portion 214 of the first plate 212, 214); a plate opening (Silcox: 422, fig 4) is formed through the first plate between the first end and the second end (Feenstra: see Figure 11a; Silcox: see Figure 4); the second plate defines a first plate end (Feenstra: 230, fig 12a, as modified by, Silcox: 430, fig 4) extending through the plate opening (Silcox: see Figures 5a and 5b, see col 6, lines 54-61); and the second plate is rotatable relative to the first plate at the plate opening (Silcox: see Figures 5a and 5b, see col 6, lines 54-61).
Regarding claim 5, wherein the lever is connected to a first rod end (Silcox: 710a, fig 8, see annotation, the end of the rod 710 coupled to the lever 714) of the rod; the lever further comprises a cam surface (Silcox: 716, fig 8) engaged with the second plate (Silcox: see Figure 7); and pushing the second plate towards the first plate comprises pushing the cam surface of the lever against the second plate (Silcox: see Figure 6, see col 11, lines 16-25).
Regarding claim 6, wherein the lever is pivotably connected to the first rod end by a pin (Silcox: 732, fig 8, col 10, lines 63-66), and wherein rotating the second plate relative to the first plate further comprises rotating the lever about the pin between an open position and a closed position (Silcox: see Figure 8, see col 11, lines 2-5).
Regarding claim 7, wherein a rotational axis (Silcox: 737, fig 8) of the lever is eccentric relative to a periphery of the cam surface (Silcox: see Figure 8, see col 10, lines 63-66).
Regarding claim 8, the method further comprising engaging a bracket bar (Feenstra: 16, fig 10) with the bracket assembly, and wherein the bracket bar extends substantially transverse to the beam (Feenstra: see Figure 10).
Regarding claim 9, wherein engaging the bracket bar with the bracket assembly comprises engaging the bracket bar with a hanger member (Feenstra: 204, fig 11a) of the first plate, the hanger member disposed at a first end (Feenstra: 212a, fig 11a, see annotation, the upper end of the angularly extending portion 212 of the first plate 212, 214) of the first plate distal to the beam (Feenstra: see Figure 11a).
Regarding claim 13, wherein the beam comprises a flange (Feenstra: 141, fig 1, see annotation, the bottom flange of the beam 14), a web (Feenstra: 142, fig 1, see annotation, the middle web of the beam 14) extending perpendicularly from the flange, and a rim (Feenstra: 143, fig 1, see annotation, the top rim of the beam 14), and wherein a second end (Feenstra: 212a, fig 11a, see annotation, the upper end of the angularly extending portion 212 of the first plate 212, 214; note that neither claim 1 nor claim 13 recite "a first end" and therefore, the end 212a in the instant case is considered as the "second end" for claim 13) of the first plate is positioned atop the rim (Feenstra: see Figures 1 and 10).

Claims 10-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Feenstra (US 9,004,422 B2) in view of Silcox et al.                  (US 8,413,734 B2), hereinafter Silcox, and Chong (US 10,173,088 B2).


Regarding claim 10, Feenstra, as modified by Silcox with respect to claim 1, does not teach the method, wherein: the hanger member comprises a first parallel wall and a second parallel wall; a hanger opening is formed through each of the first parallel wall and the second parallel wall; and engaging the bracket bar with the hanger member comprises extending the bracket bar through each of the hanger openings.
Chong teaches a method of using a bracket assembly (330, fig 4) comprising: providing a bracket assembly (330, fig 4) comprising a first plate (3310, fig 4); engaging a bracket bar (320, fig 1A) with the bracket assembly, the bracket bar extending substantially transverse to a beam (340, fig 1); wherein engaging the bracket bar with the bracket assembly comprises engaging the bracket bar with a hanger member (3301, fig 4) of the first plate, the hanger member disposed at a first end (3310a, fig 4, see annotation, the upper end of the first plate 3310) of the first plate distal to the beam (see Figure 4); wherein: the hanger member comprises a first parallel wall (3305, fig 4) and a second parallel wall (3304, fig 4); a hanger opening (3306, fig 4) is formed through each of the first parallel wall and the second parallel wall (see Figure 4); and engaging the bracket bar with the hanger member comprises extending the bracket bar through each of the hanger openings (see Figure 1).







    PNG
    media_image8.png
    525
    263
    media_image8.png
    Greyscale



[AltContent: textbox (3310a – First End)][AltContent: connector]







Chong is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the hanger member (Feenstra: 204, fig 11a) as a hanger member (Chong: 3301, fig 4) comprising a first parallel wall (Chong: 3305, fig 4) and a second parallel wall (Chong: 3304, fig 4), wherein a hanger opening (3306, fig 4) is formed through each of the first parallel wall and the second parallel wall (Chong: see Figure 4), wherein engaging the bracket bar with the hanger member comprises extending the bracket bar through each of the hanger openings (Chong: see Figure 1), as taught by Chong.  The motivation would have been to more securely enclose the support bar with the parallel walls of the hanger member for enhanced attachment.  Therefore, it would have been obvious to combine Feenstra, Silcox, and Chong to obtain the invention as specified in claim 10.
Regarding claim 11, wherein: the hanger member further comprises a transverse wall (Chong: 3307, fig 4) connecting the first parallel wall to the second parallel wall; a fastener (Feenstra: 210, fig 10, as modified by, Chong: 3309, fig 4, col 5, lines 15-22) extends through the transverse wall; and the method further comprises engaging the bracket bar with the fastener to couple the bracket bar to the hanger member (Feenstra: see Figure 10, see col 5, lines 61-63; Chong: see Figures 1 and 4, see col 5, lines 15-22).
Regarding claim 12, wherein the fastener comprises a bolt (Feenstra: 210a, fig 10, see annotation, the bolt of the wing bolt 210, also see Figure 8) and a wingnut (Feenstra: 210b, fig 10, see annotation, the wingnut of the wing bolt 210, also see Figure 8).

Claims 14-16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Feenstra (US 9,004,422 B2) in view of Silcox et al.                  (US 8,413,734 B2), hereinafter Silcox, and Carraro et al. (US 4,723,749), hereinafter Carraro.
Regarding claim 14, Feenstra, as modified by Silcox with respect to claim 1, does not teach the method, wherein: the bracket assembly further comprises a seating frame extending from the second end of the first plate; the seating frame comprises a first member and a second member; and engaging the beam with the first plate comprises positioning a free end of the first member on a first side of the beam and positioning a free end of the second member on a second side of the beam.

Carraro teaches a method for using a bracket assembly (29, 30, 31, fig 4) comprising: providing a bracket assembly (29, 30, 31, fig 4) comprising a first plate (30, fig 4), the first plate having a first end (30a, fig 1, the upper end of the vertical portion 30) and a second end (30b, fig 1, the lower end of the vertical portion 30); engaging a beam (76, fig 4) with the first plate (see Figures 4 and 5); wherein the beam comprises a flange (761, fig 5, see annotation, the bottom flange of the beam 76), a web (762, fig 5, see annotation, the middle web of the beam 76) extending perpendicularly from the flange, and a rim (77, fig 5), and wherein the second end of the first plate is positioned atop the rim (see Figure 4); wherein: the bracket assembly further comprises a seating frame (31, fig 4) extending from the second end of the first plate (see Figure 4); the seating frame comprises a first member (75, fig 4) and a second member (74, fig 4); and engaging the beam with the first plate comprises positioning a free end (75b, fig 5, see annotation, the lower free end 75b of the first member 75) of the first member on a first side (76a, fig 4, see annotation, the right side of the beam 76 in Figure 4) of the beam and positioning a free end (74b, fig 4, see annotation, the lower free end 74b of the second member 74) of the second member on a second side (76b, fig 4, see annotation, the left side of the beam 76 in Figure 4) of the beam.







    PNG
    media_image9.png
    492
    275
    media_image9.png
    Greyscale


[AltContent: arrow]
    PNG
    media_image10.png
    292
    217
    media_image10.png
    Greyscale
[AltContent: arrow][AltContent: textbox (30a– First End)]
[AltContent: textbox (30b– Second End)][AltContent: arrow]
[AltContent: textbox (762 – Web)][AltContent: connector]
[AltContent: arrow][AltContent: textbox (74a – Bent Section)][AltContent: connector]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (761 – Flange)][AltContent: arrow][AltContent: textbox (76a – First Side)][AltContent: arrow]
[AltContent: textbox (74b – Free End)][AltContent: textbox (75b – Free End)]
[AltContent: textbox (76a – First Side)]
[AltContent: textbox (76b – Second Side)]

Carraro is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the seating structure (Feenstra: 222, 224, fig 11a) as a seating frame (Carraro: 31, fig 4) extending from the second end (Feenstra: 214a, fig 11a, see annotation, the lower end of the vertical portion 214 of the first plate 212, 214) of the first plate (Feenstra: 96, fig 6), wherein the second end of the first plate is opposing the first end (Feenstra: 212a, fig 11a, see annotation, the upper end of the angularly extending portion 212 of the first plate 212, 214) of the first plate, wherein the second end of the first plate is positioned atop the rim (Carraro: see Figure 4), wherein the seating frame comprises a first member (Carraro: 75, fig 4) and a second member (Carraro: 74, fig 4), wherein engaging the beam with the first plate comprises positioning a free end (Carraro: 75b, fig 5, see annotation) of the first member on a first side (Carraro: 76a, fig 4, see annotation) of the beam and positioning a free end (Carraro: 74b, fig 4, see annotation, the lower free end 74b of the second member 74) of the second member on a second side (Carraro: 76b, fig 4, see annotation, the left side of the beam 76 in Figure 4) of the beam, as taught by Carraro.  The motivation would have been to allow the seating structure to be conveniently and adjustably positioned along the beam by straddling the beam without the need of a screw.  Therefore, it would have been obvious to combine Feenstra, Silcox, and Carraro to obtain the invention as specified in claim 14.
Regarding claim 15, wherein the second member comprises one of a bent section and a curved section (Carraro: 74a, fig 4, see annotation, the bent section 74a of the second member 74 receiving the rim 77 of the beam 76) extendable over the rim of the beam (Carraro: see Figure 4), the one of the bent section and the curved section configured to support the bracket assembly on the beam (Carraro: see Figure 4).
Regarding claim 16, wherein: the second plate defines a lower section (Feenstra: 236, 238, fig 12a) having a free end (Feenstra: 238a, fig 12a, see annotation, the free end of the lower portion 238); and engaging the beam with the second plate comprises positioning the free end of the lower section on the second side of the beam (Feenstra: see Figures 1 and 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631